Title: To George Washington from Bryan Fairfax, 22 March 1783
From: Fairfax, Bryan
To: Washington, George


                        
                            Dear Sir,
                            March the 22d 1783
                        
                        I rece’d Your Excellencys Favor of the 5th of Febry a few days ago, and encouraged by Yr offer inclose
                            another Letter to Lord Fairfax, supposing it cannot be improper to inform a Person abroad of any Act that may essentially
                            affect his Interest, as a Law is supposed to be a matter of public Notoriety. Yet in this I refer myself to Yr Excellencys
                            determination.
                        I have written to Mr Randolph mentiong that neither of us think the Suit ought to be dismissed, yet desiring
                            his opinion and that he would take such Steps as may be proper; and if I should recollect any Paper that may be useful
                            will apply to Mr Washington for it.
                        We have had great and increasing hopes of Peace from time to time, which have also been often damped. but our
                            last Advice is that the Preliminary treaty between Gt Britain and the States is actually signed. If it should happen when
                            I am next favored with a Line that Your Excellency can give a Confirmation of it or that France has also concluded one I
                            shall hope to hear it; for tho’ I have not found myself at Liberty to concur in the public measures yet I do sincerely
                            rejoice in the present Prospect; and hope that that Amor Patriae which has glowed in my breast almost ever since I knew
                            the meaning of the words will continue to the End of Life. A Man may love his Country tho’ he should mistake in the means
                            to promote it’s Interests. Hoping the Time will not be long before I can personally pay my Respects, I remain Yr
                            Excellency’s Obliged & affect. hble Servt
                        
                            Bryan Fairfax
                        
                    